                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-62740-BLOOM/Valle


USA ENTERTAINMENT GROUP, INC.,

       Plaintiff,
v.

THE CITY OF POMPANO BEACH, et al.,

      Defendants.
__________________________________/

                ORDER ON DEFENDANTS’ MOTION TO ASSESS COSTS
                   AGAINST PLAINTIFF AND MOTION TO STAY

       THIS CAUSE is before the Court upon Defendants Sheriff Scott Israel and Captain

Wayne Adkins’ (collectively referred to as “Defendants”) Motion to Assess Costs Against

Plaintiff and Motion to Stay Proceedings Pursuant to Rule 41(d) of the Federal Rules of Civil

Procedure (the “Motion”), ECF No. [52]. The Court has reviewed the Motion, the opposing

submission, the record and applicable law, and is otherwise fully advised. For the reasons that

follow, Defendants’ Motion is granted in part and denied in part.

       Plaintiff, USA Entertainment Group, Inc., filed its original lawsuit on March 3, 2017,

against Defendants Sheriff Scott Israel, the Broward Sheriff’s Office, the City of Pompano

Beach, Lamar Fisher, and Charlotte Burrie, alleging violations of 42 U.S.C. § 1983 and 18

U.S.C. §§1961, 1962 (herein referred to as the “2017 Action”). USA Entertainment Group, Inc.

v. Sheriff Scott Israel, et al. Case No. 17-cv-60467, ECF No. [1]. The case was heavily litigated

by the parties. On November 11, 2017, the 2017 Action was voluntarily dismissed by the

Plaintiff pursuant to Federal Rule of Civil Procedure 41(a)(ii). USA Entertainment Group, Inc. v.

Sheriff Scott Israel, et al. Case No. 17-cv-60467, ECF No. [106].
                                                           Case No. 18-cv-62740-BLOOM/Valle


    On November 9, 2018, the Plaintiff refiled the lawsuit now pending before this Court

asserting substantially the same factual allegations and causes of action. USA Entertainment

Group, Inc. v. Sheriff Scott Israel, et al. Case No. 18-cv-62740, ECF No. [1]. Defendants now

move for an assessment of costs and for the imposition of a stay pursuant to Federal Rule of

Civil Procedure 41(d). ECF No. [52].

  I.   DISCUSSION

       In their Motion, Defendants seek an award of their attorneys’ fees and costs, which were

incurred in the defense of the voluntarily dismissed 2017 Action.         Federal Rule of Civil

Procedure 41(d) provides:

       If a plaintiff who has once dismissed an action in any court commences an action
       based upon or including the same defendant, the court may make such order for
       the payment of costs of the action previously dismissed as it may deem proper and
       may stay the proceeding in the action until the plaintiff has complied with the
       order.

Fed. R. Civ. P. 41(d); see Pontenberg v. Boston Scientific Corp., 252 F.3d 1253, 1256 n.2 (11th

Cir. 2001) (acknowledging that “Rule 41(d) authorizes the district court to require a plaintiff to

pay the defendant’s costs of the dismissed action upon refiling of the action”). Pursuant to

Federal Rule of Civil Procedure 41(d), “costs may be imposed where the plaintiff has brought a

second, identical, or nearly identical, claim and has requested identical, or nearly identical,

relief.” Esquivel v. Arau, 913 F. Supp. 1382, 1387 (C.D. Cal. 1996); see Pontenberg, 252 F.3d at

1256 n.2.

       Here, Defendants argue that this matter is precisely the type of case for which Federal

Rule Civil Procedure 41(d) was designed, and that all requirements imposed by the rule have

been met. ECF No. [52], at 5. Defendants further argue that the “costs” articulated by the rule

have generally been interpreted to include attorney’s fees. See ECF No. [52], at 3 (citing



                                                2
                                                           Case No. 18-cv-62740-BLOOM/Valle


Reserve Place, LLC v. Regions Bank, 2010 WL 4854542, at *1 (N.D. Fla. Nov. 23, 2010) (“The

costs available under Rule 41(d) have generally been held to include attorney’s fees.”).

Defendants now move the Court for an award of $46,381.01, which represents $42,941.00 in

attorneys’ fees and $3,440.01 in costs incurred to defend the 2017 Action. See ECF No. [52-4].

In its Response in Opposition to Defendants’ Motion (“Opposition”), ECF No. [56], Plaintiff

concedes that “all the facts and causes of action remain the same” in the present action as in the

2017 Action. See ECF No. [56], at 5. Nonetheless, Plaintiff argues that the imposition of costs

is not warranted in this case because the Court should consider Plaintiff’s motivation for

dismissing the 2017 Action in determining whether costs should be imposed.              Id. at 2.

Specifically, Plaintiff argues that the reason for the voluntary dismissal of the 2017 Action was

Plaintiff Counsel’s health issues. Id. at 3. Plaintiff also argues that Defendants have not

demonstrated the legal prejudice that they have suffered from the voluntary dismissal of the 2017

Action. Id. at 4. Plaintiff further claims that none of the purposes of Rule 41(d) are served by

awarding costs to the Defendants. Id.

       As conceded by both parties, because the requirements of Rule 41(d) have been satisfied,

this Court has discretion whether to require Plaintiff to pay Rule 41(d) costs associated with the

2017 Action. See, e.g., Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 874 (6th Cir. 2000); Duffy

v. Ford Motor Co., 218 F.3d 623, 633 (6th Cir. 2000); McRae v. Rollins Coll., No. 6:05-cv-1767-

Orl-22KRS, 2006 WL 1320153, at *2 (M.D. Fla. May 15, 2006) (“By its terms, imposition of

costs under Rule 41 is a decision vested in the discretion of the trial court.”); Esquivel, 913 F.

Supp. at 1386; Wall v. City of Witchita, Kan., 701 F. Supp. 1530, 1533 (D. Kan. 1988). The

Court agrees with the Plaintiff that in deciding whether to exercise its discretion to assess Rule

41(d) costs, the Court may consider Plaintiffs’ motivation in dismissing and then re-filing the



                                                3
                                                              Case No. 18-cv-62740-BLOOM/Valle


action. However, the Court also notes that Rule 41(d) does not require the Court to conclude that

Plaintiffs acted in bad faith or with other improper motive in order to assess costs. See, e.g.,

Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 874 (6th Cir. 2000) (“[Plaintiff’s] claim of pure

motive does not win the day because ‘nothing in the language of Rule 41(d) . . . suggests that a

defendant must show ‘bad faith’ before a district court can order payment of costs incurred in a

voluntarily dismissed previous action.’”) (quoting Esquivel v. Arau, 913 F. Supp. 1382, 1388

(C.D. Cal. 1996)); Loubier v. Modern Acoustics, Inc., 178 F.R.D. 17, 22 (D. Conn. 1998)

(“There is no requirement in Rule 41(d) or the relevant caselaw that a defendant must show bad

faith on the part of the plaintiff in order to recover costs . . . On the other hand, there is authority

for plaintiff’s position that we may take into consideration plaintiffs’ motive in dismissing the

prior action.”). In support of its Opposition, Plaintiff also attached an email chain between the

parties, to support its argument that the Defendants knew Plaintiff’s motivation for the voluntary

dismissal of the 2017 Action, and also consented to such action being taken. See ECF No. [56-

1]. After a review of the email chain, the Court notes that while the parties consented to the

dismissal of the action, Plaintiff made no representation to the Defendants that it intended to

refile the action at a later time. See Generally Id.

       Secondly, Plaintiff’s argument that Defendants have not “state[d] what clear legal

prejudice” they have suffered is without merit. Indeed, it is not difficult to conclude that a party

is prejudiced by the dismissal of a heavily litigated case and the subsequent refiling of

substantially the same action. Nonetheless, Defendants explicitly state in their Motion

       Plaintiff dismissed Club Cinema I, then commenced Club Cinema II, including
       the same claims against the same defendants. Thus, this Court may order the
       payment of costs of the action as it deems proper. Ultimately, Plaintiff and its
       counsel's tactics will come at a price to Defendants, who put forth significant
       effort and sacrificed time and money on all the discovery and motions that
       occurred throughout litigating Club Cinema I. At this juncture, the only

                                                   4
                                                            Case No. 18-cv-62740-BLOOM/Valle


       recompense for Defendants to ensure that they do not suffer further prejudice is
       an award of their costs and fees incurred during the litigation Club Cinema I
       against Plaintiff and/or its counsel

ECF No. [52], at 7.

       The Court finds that the explicit requirements of Rule 41(d) have been satisfied. It

therefore awards Rule 41(d) costs solely in order to prevent any prejudice or other detriment that

Defendants suffered as a result of the dismissal of the 2017 Action and the re-filing of the nearly-

identical action now pending before this Court. See, e.g., Esquivel v. Arau, 913 F. Supp. 1382,

1388 (C.D. Cal. 1996) (“Nothing in the language of Rule 41(d) or the case law suggests that a

defendant must show ‘bad faith’ before a district court can order payment by a plaintiff of costs

incurred in a voluntarily-dismissed previous action. Instead, the court should simply assess

whether a plaintiff's conduct satisfies the requirements of Rule 41(d), and whether the

circumstances of the case warrant an award of costs to prevent prejudice to the defendant.”).

       The Court notes and acknowledges that “costs” have generally been interpreted to include

attorneys’ fees for the purposes of Rule 41(d). However, the Court defers its ruling as to an

award of attorneys’ fees as it is premature at this juncture. Should the Plaintiff prevail in this

matter, the award of attorneys’ fees would be offset by any award to the Plaintiff at a later date.

Likewise, should the Defendants prevail in the instant action, such attorneys’ fee award would be

calculated to include the reasonable fees incurred as a result of defending the 2017 action. The

time spent by the same attorneys in the 2017 action will certainly be helpful toward defending

this lawsuit where the identical legal and factual issues are presented. Courts have held that

attorneys’ fees are only recoverable where such fees were not helpful in the secondary suit.

Esquivel, 913 F. Supp. at 1392 (holding that the “defendants are entitled to both expenses and

attorneys' fees that are reasonably incurred and will not contribute toward the defendants' defense


                                                 5
                                                            Case No. 18-cv-62740-BLOOM/Valle


in the present case.); see also Zucker v. Katz, 1990 WL 20171, at *2 (S.D.N.Y.1990) (“Costs for

work product which can be used in a subsequent litigation is not recoverable under Rule 41(d).”);

Simeone v. First Bank Nat’l Ass’n, 125 F.R.D. 150, 155 (D. Minn. 1989) (“A defendant making a

motion for an award of costs pursuant to Rule 41(d) is not entitled to reimbursement for expenses

incurred in preparing work product that will be useful in the continuing litigation.”).

Accordingly, the Court finds that it will be in the best position to determine an award regarding

the Defendants’ attorneys’ fees upon the resolution of the instant matter.

       In support of their Motion, Defendants filed an affidavit outlining the amount of

attorneys’ fees and costs expended in the 2017 Action. See ECF No. [52-4]. Defendants claim

the attorneys’ fees in the case below amounted to $42,941.00, and the costs incurred amounted to

$3,440.01. Id. at 2. The Court notes, however that no supporting documentation was proffered in

support of these calculations. Moreover, it is difficult to discern whether the costs borne in the

2017 action will be useful in this action. Accordingly, Defendants shall have fourteen days to

submit such documentation for the Court’s consideration. The Court will then allow Plaintiff to

serve its response to such documentation within fourteen days of its filing.

       Federal Rule of Civil Procedure 41(d)(2), also permits the court to “stay the proceedings

until the plaintiff has complied” with a court’s order ordering the payment of costs from a

previous action. Fed. R. Civ. P. 41(d)(2). The Court finds that such action is not warranted in

the instant case and will exercise its discretion to require the case to proceed as scheduled. The

case will proceed with the Court entering an appropriate order assessing costs in favor of the

Defendant.

 II.   CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:



                                                 6
                                                             Case No. 18-cv-62740-BLOOM/Valle


             1. Defendants’ Motion, ECF No. [52] is GRANTED in part and DENIED in part.

             2. Defendant is entitled to recover the costs incurred for the previously dismissed

                action, to the extent that the costs borne will not be useful in this suit, and shall

                file proof of costs sought no later than February 21, 2019.

             3. The Court will DEFER its ruling as to an assessment of attorneys’ fees incurred

                in the 2017 Action until the conclusion of the instant action.

             4. This Case will proceed with all dates set forth in the Court’s Scheduling Order,

                ECF No. [50], in place.

       DONE AND ORDERED in Miami, Florida this 7th day of February, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                  7
